DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 02/10/2022.
Claims 1-20 have been amended.
Claims 21-22 have been newly added.
Claims 1-22 are pending.
Claims 1-22 are rejected.

Response to Arguments
In Remarks filed on 02/10/2022, Applicant substantially argues:
The applied reference Cui fails to disclose the amended limitations of claim 1, and similarly amended claims 17 and 19, of providing a plurality of block pointer trees including at least a first and second block pointer tree and uniquely associating the top level of each block pointer tree with a first and second storage object respectively. Furthermore, it is argued additionally cited references Wood and Frank fail to remedy the deficiencies of Cui. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of claims 2-16, 18, and 20 by virtue of dependency on respective independent claims 1, 17, and 19 for the reasons indicated above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
Newly added claims 21 and 22 are addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated February 10, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-16 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein each valid virtual pointer points to a respective physical block in the physical layer”. Claim 1 was also amended to recite “each first virtual block being mapped to a respective physical block in a physical layer”. In this case, the term “respective physical block” does not have proper antecedent basis with the recitation of the term in claim 1 from which claim 5 depends.
Claims 10 and 21 recites the similar issue as claim 5.
Claims 6-9, 11-16, and 22 depend from respective claims identified above and do not resolve the above issue identified.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 10,474,363) in view of Wood et al. (US 2015/0254126) and further in view of Miroshnichenko et al. (US 2010/0153617).

Regarding claim 1, Cui discloses, in the italicized portions, a method of storage space accounting in a data storage system, comprising: providing a mapping layer of a storage appliance ([Col. 26 ln. 59-62] For example, a schema that maps logical addresses associated with some data to the physical block addresses in the storage system where such data is stored may include a key that specifies a range of logical sectors covered by the mapping.), the mapping layer including a plurality of block pointer trees, the plurality of block pointer trees including at least a first block pointer tree and a second block pointer tree, the first block pointer tree having a first top level, a first mid-level, and a first leaf level, the second block pointer tree having a second top level, a second mid-level, and a second leaf level; uniquely associating the top level of the first block pointer tree with a first storage object; uniquely associating the second top level of the second block pointer tree with a second storage object; determining a first amount of logical storage space consumed by the first storage object from a first mapping of logical block addresses (LBAs) of the first storage object to first virtual blocks in a virtual layer of the storage appliance; and determining a first amount of physical storage space consumed by the first storage object from first logged information pertaining to each first leaf pointer from among a plurality of first leaf pointers in the first leaf level of the first block pointer tree that points to a respective one of the first virtual blocks in the virtual layer, each first virtual block being mapped to a respective physical block in a physical layer of the storage appliance ([Col. 13 ln. 32-39] The example method depicted in FIG. 5 includes determining (504), for one or more system-visible objects in the storage system (502), an amount of physical space (506) consumed by each system-visible object and an amount of logical space (508) consumed by each system-visible object. A system-visible object in the storage system (502) may be embodied, for example, as an extent such as the extents described above with reference to FIG. 4. [Col. 14 ln. 58 – Col. 15 ln. 10] In the example method depicted in FIG. 5, identifying (510) one or more system-visible objects referenced by the user-visible object may be carried out, for example, by a space rollup module or other module in the storage system (502). Identifying (510) one or more system-visible objects referenced by the user-visible object may be carried out, for example, by traversing a data structure such as the graph representing data stored in the storage system (502) that is depicted in FIG. 4. In such an example, a space rollup module or other module in the storage system (502) may traverse the graph representing data stored in the storage system (502) that is depicted in FIG. 4 by starting at a node in the top of the graph that represents a user-visible object and following, level-by -level, links in lower levels of the graph to identify all system-visible objects that are referenced by the user-visible object.). Herein it is disclosed by Cui determining both logical and physical storage space occupied by a storage object according to mapping information associated with the system object. Cui does not explicitly disclose a plurality of block pointer trees including at least a first and second block pointer tree each having a first level, mid-level, and leaf level address, uniquely associating the top level of each tree with a respective storage object, and leaf pointers in a leaf level of the mapping information; regarding the block pointer trees and the leaf pointers, Wood discloses in Paragraphs [0031], [0058-0059] and [0062] “[0031] Each physical storage device includes an allocation table containing metadata that provides information about the physical storage device and allows the system to navigate the physical storage device to locate data. As will be described in detail in conjunction with FIG. 3 below, the metadata in the allocation table is organized in a linked data structure which can be viewed and organized as a tree. [0058] As noted above, TOC units may be implemented as linked data structures such as tree structures. In FIG. 4A, an example TOC unit 400 is represented as a tree structure 401. The tree structure 401 is used to organize and access data stored on the physical storage device. Each read or write request received will contain an address that is to be read or written. The address provides a path through the tree structure 401 that can be traversed in order to access the data stored in data blocks on the physical storage device. [0059] In an embodiment, the address is a block number that can be used to traverse the tree. For example, the system can traverse the levels of the tree until the block matches a pointer to a datablock. Thus any given block number may only require a number of lookups equal to the number of levels in the tree before the datablock can be identified and read. [0062] The tree data structures may contain a fixed, predetermined number of levels, i.e. a fixed depth. In the exemplary embodiment of FIG. 4A, tree structure 401 is provided having three levels with nodes 402 and 404 in a first level of the tree, node structures 406, 408, and 428 in a second level of the tree, and nodes 410, 414, and 430 in a third level of the tree.” Herein it is disclosed by Wood that metadata information for identifying the storage location of data may be stored in the form of a tree and subsequently the tree may be traversed to determine associated data storage locations. In context of Cui which discloses determining current storage use, Wood further discloses that the tree structure may be divided into predetermined, otherwise identified as three, levels which may correspond to the top, mid, and leaf levels as claimed as would be obvious to one of ordinary skill in the art when managing tree structures. One of ordinary skill in the art may recognize that, as part of tree structures, the lowest level of the structure may be referred to as the leaf level thereby indicating a physical storage location of the data. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to navigate a tree structure to identify storage locations of a data object as disclosed by Wood when determining logical and physical storage usage as disclosed by Cui in order to determine storage space in use (Wood [0065-0066]). Regarding the first and second block pointer trees and uniquely associating the top levels with a first and second storage object, Miroshnichenko discloses in Paragraphs [0058] and [0171] “[0058] A VDI map is organized in a tree structure, called VDI map tree. There is a single map block at the root of the VDI map tree and it is called root block. Depending on how many extents are there in a VDI map, a VDI map tree can include one or more leaf records in it, or references to other map blocks in the map tree. A VDI map tree can contain several levels of map blocks. [0171] Each VDI in the SMS 200 is identified by a unique ID, which is used to link the VDI to its root map block. The Master Service 400 provides a mechanism to translate the VDI ID into its root map block pointer. For VDIs that are not active (connected) on any physical machine at the moment of running, the system object database contains information about the inactive VDIs, e.g., their root map pointers. For an active VDI, the object database has a record pointing to the physical machine that serves this VDI at the moment of the request. The actual root map block is maintained by that physical machine.” Herein it is disclosed by Miroshnichenko maintaining a plurality of map trees and uniquely identifying each tree to a respective storage object. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain multiple pointer trees and track individual objects per tree in order to simplify space allocation management for defragmentation and deallocation purposes by being able to locate where data is located in the system efficiently (Miroshnichenko [0146-0147]). Cui, Wood and Miroshnichenko are analogous art because they are from the same field of endeavor of managing storage utilization.
Regarding claim 2, Wood further discloses the method of claim 1 wherein the determining of the first amount of logical storage space consumed by the first storage object includes determining how much of the first storage object is mapped by the first block pointer tree ([0058] and [0062]). In context of Cui which discloses determining current storage use, Wood further discloses that the tree structure may be divided into predetermined, otherwise identified as three, levels which may correspond to the top, mid, and leaf levels as claimed as would be obvious to one of ordinary skill in the art when managing tree structures.
Regarding claim 3, Wood further discloses the method of claim 2 wherein the first top level of the mapping layer includes a first block pointer array, the first mid-level of the mapping layer includes a second block pointer array, and wherein the determining of how much of the first storage object is mapped by the first block pointer tree includes determining how many block pointers in the first block pointer array point to the second block pointer array in the first mid-level of the mapping layer ([0066] In one embodiment, space on the physical drive is not allocated to a virtual drive until the space is needed or used. Such a dynamic allocation technique saves space on the physical storage device. If the storage space is never used by the virtual drive, then the space need not be allocated on the physical storage device. Accordingly, in an embodiment, tree structure 401 points only to data blocks on the physical storage device where data has already been written. Tree structure 401 may include null pointers for addresses in the virtual drive that have not yet been allocated space on the physical drive. When the address in the virtual drive is first used, the system can allocate the appropriate space on the physical drive, update the tree structure 401 to point to the newly allocated space, and perform read/write operations to the newly allocated space.). Herein it is disclosed by Wood that physical storage space is only allocated when the storage is to be used. Additionally, unused space contain null pointers to indicate that no valid data is stored therein. Therefore, in context of Cui, when determining the logical and physical storage space in use, only valid pointers are counted in the determination and null pointers are not considered as part of the calculation.
Regarding claim 4, Wood further discloses the method of claim 3 wherein the first leaf level of the mapping layer includes a leaf pointer array, and wherein the determining of how much of the first  storage object is mapped by the first block pointer tree includes, having determined how many block pointers in the first block pointer array point to the second block pointer array in the first mid-level of the mapping layer, determining how many block pointers in the second block pointer array point to the leaf pointer array in the first leaf level of the mapping layer ([0066]). As noted previously, pointers in the tree structure only point to valid data locations and other locations are represented by null pointers. Therefore, when determining logical and physical storage use, only locations with valid pointers in all levels of the tree will be considered as part of the determination.
Regarding claim 5, Wood further discloses the method of claim 4 wherein the virtual layer includes one or more of the first virtual blocks that include valid virtual pointers, wherein each valid virtual pointer points to a respective physical block in the physical layer, and wherein the determining of how much of the first storage object is mapped by the first block pointer tree includes, having determined how many block pointers in the second block pointer array point to the leaf pointer array in the first leaf level of the mapping layer, determining how many of the first leaf pointers in the leaf pointer array point to a respective one of the first virtual blocks that include valid virtual pointers ([0066]). Herein it is disclosed that null pointers point to locations where no valid data is currently stored. Therefore, only locations with pointers that are not null pointers are determined to store valid data and would therefore be determined, in context of Cui, to include storage locations in use as pointed to by the tree structure via leaf level pointers.
Regarding claim 6, Cui further discloses the method of claim 5 wherein the determining of how much of the first storage object is mapped by the first block pointer tree includes, for each first leaf pointer that points to a respective one of the first virtual blocks that include valid virtual pointers, logging, in a log data structure, information pertaining to the first leaf pointer, the respective one of the first virtual blocks that include valid virtual pointers, and one or more identifiers corresponding to the first storage object ([Col. 26 ln. 30-50] In one embodiment of the example method depicted in FIG. 10, the metadata (1002) that is received (1004) may be metadata generated by one or more of the components described above with reference to FIG. 7. For example, metadata (1002) may be received (1004) from a flush/triage component. Such a flush/triage component may be configured to determine the size of a data object, both logically and physically, when the data object is written to the storage system (1000). The flush/triage component may be configured to provide metadata that includes information such as, for example, the physical size of a data object stored in the storage system (1000), the logical size of a data object stored in the storage system (1000), an identification of the data object stored in the storage system (1000), and so on. In such an example, the flush/triage component may be configured to send such metadata to the metadata management module (1024). Readers will appreciate that metadata generated by other components such as the space measurement component, extent summary component, space rollup component, or other components may also be received (1004) by the metadata management module (1024).). Herein it is disclosed that storage information related to the data object may be stored as metadata information for the object.
Regarding claim 7, Cui further discloses the method of claim 6 further comprising: determining, based on the first logged information, that the storage object is consuming one or more of the first virtual blocks in the virtual layer ([Col. 26 ln. 30-50]). As previously indicated, the metadata information for the data object indicates the size of the object stored in the storage system including both the physical and logical space.
Regarding claim 8, Cui further discloses the method of claim 7 further comprising: determining that the one or more first virtual blocks are uniquely owned by the first storage object ([Col. 11 ln. 49-56]  and [Col. 26 ln. 30-50]). As previously indicated, the metadata information for the data object indicates the identification of the data object in the storage system. Additionally, each data object has a unique identifier thereby associating the stored data location with the object specifically.
Regarding claim 9, Cui further discloses the method of claim 7 further comprising: having determined that the first storage object is consuming one or more of the first virtual blocks in the virtual layer, determining an amount of physical storage space consumed by the first storage object based on a mapping between the one or more first virtual blocks and one or more respective physical blocks in the physical layer, taking into account how much of the respective physical blocks are compressed ([Col. 13 ln. 49-65] In the example method depicted in FIG. 5, the amount of physical space (506) consumed by each system-visible object and the amount of logical space (508) consumed by each system-visible object may be different values. Consider an example in which a user of the storage system (502) issues a request to the storage system (502) to write a 1 GB file to a particular volume. For ease of explanation, assume that the entire 1 GB file is ultimately written to a single system-visible object that includes no other data. The amount of logical space (508) consumed by such a system-visible object would be 1 GB, as the system-visible object contains data that spans 1 GB of an address space that is visible to the user. The amount of physical space (506) that is consumed by such a system-visible object, however, may be less than 1 GB as the result of applying various data reductions techniques (e.g., data compression) to the data itself.). Herein it is disclosed that when determining the logical and physical storage space consumed by the object, data compression is considered thereby indicating the amount of physical space consumed may be less than the amount of logical space consumed.
Regarding claim 10, Cui and Wood further disclose the method of claim 4 wherein the leaf level of the mapping layer includes a leaf pointer array, wherein the virtual layer includes one or more of the first virtual blocks in a plurality of address ranges that include valid virtual pointers, wherein each valid virtual pointer points to a respective physical block in the physical layer, and wherein the determining of how much of the first storage object is mapped by the block pointer tree includes, having determined how many block pointers in the second block pointer array point to the leaf pointer array in the first leaf level of the mapping layer, determining, for each address range of the one or more first virtual blocks, how many of the first leaf pointers in the leaf pointer array point to a respective one of the first virtual blocks that include valid virtual pointers (Cui [Col. 26 ln. 51-62] In the example method depicted in FIG. 10, the metadata (1002) that is received by the metadata management module (1024) may include a collection of keys and values, such as a collection of keys and values that could represent a single row in a table or database. The metadata (1002) may be formatted according to a predetermined schema that defines the set of key columns and value columns in such a table or database. For example, a schema that maps logical addresses associated with some data to the physical block addresses in the storage system where such data is stored may include a key that specifies a range of logical sectors covered by the mapping. And Wood [0066]). As previously noted in the rejection of claim 5, Wood discloses pointers in the tree structure, down to the leaf level, as only pointing to valid data stored associated with the object and other locations containing null pointers thereby indicated invalid data or no data is stored therein. Cui further discloses that this metadata information, which the pointers are considered as, may also be in the form of indicating valid data as an address range.
Regarding claim 11, Cui further discloses the method of claim 10 wherein the determining of how much of the first storage object is mapped by the first block pointer tree includes, for each first leaf pointer that points to a respective one of the first virtual blocks in a respective address range of the first virtual blocks, logging, in a log data structure, information pertaining to the first leaf pointer, the respective one of the first virtual blocks that include valid virtual pointers, and one or more identifiers corresponding to the first storage object ([Col. 26 ln. 30-50]). Claim 11 is rejected on a similar basis as claim 6 of maintaining metadata information associated with the data object. For this context, the information may be presented as an address range as claimed and as indicated in the rejection of claim 10.
Regarding claim 12, Cui further discloses the method of claim 11 further comprising: determining, based on the first logged information for the respective address range of the first virtual blocks, that the first storage object is consuming one or more of the first virtual blocks in the virtual layer ([Col. 26 ln. 30-50]). Claim 12 is rejected on a similar basis as claim 7. For this context, the information may be presented as an address range as claimed and as indicated in the rejection of claim 10.
Regarding claim 13, Cui further discloses the method of claim 12 further comprising: determining that the one or more first virtual blocks are uniquely owned by the first storage object ([Col. 11 ln. 49-56]  and [Col. 26 ln. 30-50]). Claim 13 is rejected on a similar basis as claim 8.
Regarding claim 14, Cui further discloses the method of claim 12 further comprising: having determined that the first storage object is consuming one or more of the first virtual blocks in the virtual layer, determining an amount of physical storage space consumed by the first storage object based on a mapping between the one or more first virtual blocks in the respective address range and one or more respective physical blocks in the physical layer, taking into account how much of the respective physical blocks are compressed ([Col. 13 ln. 49-65]). Claim 14 is rejected on a similar basis as claim 9.
Regarding claim 17, Cui discloses, in the italicized portions, a system for storage space accounting in a data storage system, comprising: a memory; and processing circuitry configured to execute program instructions out of the memory to ([Col. 25 ln. 57 – Col. 26 ln. 7]): provide a mapping layer of a storage appliance ([Col. 26 ln. 59-62]), the mapping layer including a plurality of block pointer trees, the plurality of block pointer trees including at least a first block pointer tree and a second block pointer tree, the first block pointer tree having a first top level, a first mid-level, and a first leaf level, the second block pointer tree having a second top level, a second mid-level, and a second leaf level; uniquely associate the top level of the first block pointer tree with a first storage object; uniquely associate the second top level of the second block pointer tree with a second storage object; determine a first amount of logical storage space consumed by the first storage object from a first mapping of logical block addresses (LBAs) of the first storage object to first virtual blocks in a virtual layer of the storage appliance; and determine a first amount of physical storage space consumed by the first storage object from first logged information pertaining to each first leaf pointer from among a plurality of first leaf pointers in the first leaf level of the first block pointer tree that points to a respective one of the first virtual blocks in the virtual layer, each first virtual block being mapped to a respective physical block in a physical layer of the storage appliance ([Col. 13 ln. 32-39] and [Col. 14 ln. 58 – Col. 15 ln. 10]). Cui does not explicitly disclose a plurality of block pointer trees including at least a first and second block pointer tree each having a first level, mid-level, and leaf level address, uniquely associating the top level of each tree with a respective storage object, and leaf pointers in a leaf level of the mapping information; regarding the block pointer trees and the leaf pointers, Wood discloses in Paragraphs [0031], [0058-0059] and [0062] that metadata information for identifying the storage location of data may be stored in the form of a tree and subsequently the tree may be traversed to determine associated data storage locations. In context of Cui which discloses determining current storage use, Wood further discloses that the tree structure may be divided into predetermined, otherwise identified as three, levels which may correspond to the top, mid, and leaf levels as claimed as would be obvious to one of ordinary skill in the art when managing tree structures. Regarding the first and second block pointer trees and uniquely associating the top levels with a first and second storage object, Miroshnichenko discloses in Paragraphs [0058] and [0171] maintaining a plurality of map trees and uniquely identifying each tree to a respective storage object. Claim 17 is rejected on a similar basis as claim 1.
Regarding claim 18, Wood further discloses the system of claim 17 wherein the processing circuitry is further configured to execute the program instructions out of the memory to determine how much of the first storage object is mapped by the first block pointer tree ([0058] and [0062]). Claim 18 is rejected on a similar basis as claim 2.
Regarding claim 19, Cui discloses, in the italicized portions, a computer program product including a set of non-transitory, computer-readable media having instructions that, when executed by processing circuitry ([Col. 25 ln. 57 – Col. 26 ln. 7]), cause the processing circuitry to perform a method of storage space accounting in a data storage system, the method comprising: providing a mapping layer of a storage appliance ([Col. 26 ln. 59-62]), the mapping layer including a plurality of block pointer trees, the plurality of block pointer trees including at least a first block pointer tree and a second block pointer tree, the first block pointer tree having a first top level, a first mid-level, and a first leaf level, the second block pointer tree having a second top level, a second mid-level, and a second leaf level; uniquely associating the top level of the first block pointer tree with a first storage object; uniquely associating the second top level of the second block pointer tree with a second storage object; determining a first amount of logical storage space consumed by the first storage object from a first mapping of logical block addresses (LBAs) of the first storage object to first virtual blocks in a virtual layer of the storage appliance; and determining a first amount of physical storage space consumed by the first storage object from first logged information pertaining to each first leaf pointer from among a plurality of first leaf pointers in the first leaf level of the first block pointer tree that points to a respective one of the first virtual blocks in the virtual layer, each first virtual block being mapped to a respective physical block in a physical layer of the storage appliance ([Col. 13 ln. 32-39] and [Col. 14 ln. 58 – Col. 15 ln. 10]). Cui does not explicitly disclose a plurality of block pointer trees including at least a first and second block pointer tree each having a first level, mid-level, and leaf level address, uniquely associating the top level of each tree with a respective storage object, and leaf pointers in a leaf level of the mapping information; regarding the block pointer trees and the leaf pointers, Wood discloses in Paragraphs [0031], [0058-0059] and [0062] that metadata information for identifying the storage location of data may be stored in the form of a tree and subsequently the tree may be traversed to determine associated data storage locations. In context of Cui which discloses determining current storage use, Wood further discloses that the tree structure may be divided into predetermined, otherwise identified as three, levels which may correspond to the top, mid, and leaf levels as claimed as would be obvious to one of ordinary skill in the art when managing tree structures. Regarding the first and second block pointer trees and uniquely associating the top levels with a first and second storage object, Miroshnichenko discloses in Paragraphs [0058] and [0171] maintaining a plurality of map trees and uniquely identifying each tree to a respective storage object. Claim 19 is rejected on a similar basis as claim 1.
Regarding claim 20, Wood further discloses the computer program product of claim 19 wherein the determining of the first amount of logical storage space consumed by the first storage object includes determining how much of the first storage object is mapped by the first block pointer tree ([0058] and [0062]). Claim 20 is rejected on a similar basis as claim 2.
Regarding claim 21, Cui, Wood and Miroshnichenko further disclose the method of claim 1 further comprising: determining a second amount of logical storage space consumed by the second storage object from a second mapping of LBAs of the second storage object to second virtual blocks in the virtual layer of the storage appliance; and determining a second amount of physical storage space consumed by the second storage object from second logged information (Cui [Col. 13 ln. 32-39] and [Col. 14 ln. 58 – Col. 15 ln. 10] and Miroshnichenko [0171]) pertaining to each second leaf pointer from among a plurality of second leaf pointers in the second leaf level of the second block pointer tree that points to a respective one of the second virtual blocks in the virtual layer (Wood [0031], [0058-0059] and [0062]), each second virtual block being mapped to a respective physical block in a physical layer of the storage appliance (Cui [Col. 13 ln. 32-39] and [Col. 14 ln. 58 – Col. 15 ln. 10]). Herein it is presented by the combination of references that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the logical and physical space consumed by a second storage object using the techniques as described by Cui to objects as maintained in Miroshnichenko. This is also determined to be the case as Cui notes in the Abstract that the techniques performed are applicable to system visible objects which would include a second storage object as claimed.
Regarding claim 22, Miroshnichenko further discloses the method of claim 21 wherein the determining of the second amount of physical storage space consumed by the second storage object includes determining the second amount of physical storage space consumed by the second storage object from the second logged information pertaining to each second leaf pointer from among the plurality of second leaf pointers in the second leaf level of the second block pointer tree that points to the second virtual block, wherein the second virtual block and the first virtual block correspond to the same single virtual block in the virtual layer ([0070] The VDI management module 310 keeps a VDI map for each snapshot VDI in addition to the VDI maps for live VDIs. A snapshot VDI map reflects the mappings to the data blocks at the time of the snapshot. [0073] Creating snapshot VDIs is a simple operation in SMS 200. In order to maintain parent/child relationships among multiple VDIs and track common blocks shared by multiple VDIs, VDI management module 310 creates one or more copies of the VDI map.). Herein it is disclosed when the system object is a snapshot of another system object, it is determined that common blocks may be shared between objects. In this case, a shared block are determined to be the same single virtual block as the second object being the snapshot of the first object is referencing the same block due to the nature of the copy operation.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Wood and further in view of Miroshnichenko and further in view of Frank et al. (US 2016/0210053).

Regarding claim 15, Cui, Wood and Miroshnichenko do not explicitly disclose the method of claim 2 wherein the determining of how much of the first storage object is mapped by the first block pointer tree includes determining, by multi-thread processing of a plurality of storage ranges of the first storage object, how much of the first storage object is mapped by the first block pointer tree. Regarding this limitation of determining via multi-thread processing, Frank discloses in Paragraph [0167] “Various embodiments may include one or a combination of the following. Loads and memory references may be split transactions, with separate request and response so that the thread and memory path are not utilized during the entire transaction. Each thread and execution unit may be able to issue multiple loads into object memory fabric (local and remote) prior to receiving a response. Object memory fabric may be a pipeline to handle multiple requests and responses from multiple sources so that memory resources can be fully utilized. The execution unit may be able to accept responses in a different order from that the requests were issued. Execution units can switch to different threads to be fully utilized.” Herein it is disclosed by Frank that operations may be split into different threads thereby allowing the execution unit to handle requests in multi-threaded fashion according to the available resources of the execution pipeline. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the processing in a multi-threaded manner as claimed as it would improve performance of the system to utilize memory resources efficiently. Cui, Wood, Miroshnichenko and Frank are analogous art because they are from the same field of endeavor of managing memory resource utilization.
Regarding claim 16, Frank further discloses the method of claim 15 wherein the determining of how much of the first storage object is mapped by the first block pointer tree further includes dynamically adjusting the plurality of storage ranges of the first storage object ([0101] That is, the objects and associated properties can be implemented and managed natively in the nodes of the object memory fabric 405 to provide increased functionality without any software and increasing efficiency and performance by dynamically managing object characteristics including, but not limited to persistence, location and processing. Object properties can also propagate to the applications 410a-g. The memory objects of the object memory fabric 405 can be used to eliminate typical size constraints on memory space of the commodity servers or other nodes imposed by address sizes. [0167] Object memory fabric can implement policies to dynamically determine when to move objects or portions of objects versus moving a thread versus creating a thread.). Herein it is disclosed by Frank that the management of the data objects may be performed dynamically thereby allowing for data migration and other processing operations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135